              Case 2:19-cv-00199-RBL Document 74 Filed 10/18/19 Page 1 of 3



 1

 2

 3

 4
                                                            The Honorable Ronald B. Leighton
 5

 6                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
 8                                            AT TACOMA
 9
     CHERYL KATER and SUZIE KELLY,
10                                                        Case No.: 3:15-cv-00612-RBL
     individually and on behalf of all others
11   similarly situated,
                                                          DEFENDANTS’ NOTICE OF
12                          Plaintiffs,                   OPPOSITION TO PLAINTIFFS’
     v.                                                   TRO MOTION
13
     CHURCHILL DOWNS INCORPORATED, a
14
     Kentucky corporation, and BIG FISH GAMES,
15   INC., a Washington corporation.,

16                          Defendants.
17

18   MANASA THIMMEGOWDA, individually
     and on behalf of all others similarly situated,      Case No.: 2:19-cv-00199-RBL
19

20                          Plaintiff,
     v.
21
     BIG FISH GAMES, INC., a Washington
22   corporation; ARISTOCRAT TECHNOLOGIES
23   INC., a Nevada corporation; ARISTOCRAT
     LEISURE LIMITED, an Australia corporation; and
24   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation,
25
                            Defendants.
26

27
28
     DEFENDANTS’ NOTICE OF OPPOSITION TO
     PLAINTIFFS’ TRO MOTION
     (3:15-cv-00612-RBL; 2:19-cv-00199-RBL)
               Case 2:19-cv-00199-RBL Document 74 Filed 10/18/19 Page 2 of 3



 1                                     NOTICE OF OPPOSITION
 2           Pursuant to Local Civil Rule 65(b)(5), Big Fish Games, Inc., Aristocrat Technologies,
 3   Inc., Aristocrat Leisure Limited, and Churchill Downs Incorporated (collectively, “defendants”)
 4   hereby give notice of their intention to file an opposition to plaintiffs’ October 17, 2019 “Motion
 5   for Temporary Restraining Order and Limited Relief from Litigation Stay,” No. 15-612, Dkt.
 6   122; No. 19-199, Dkt. 73. Defendants will file a response brief within the time period specified
 7   in Local Civil Rule 65(b)(5) (subject to the time computation rules specified in Federal Rule of
 8   Civil Procedure 6(a)(2)).1
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     1
       Defendants present this notice and the forthcoming response in opposition to plaintiffs’ motion
25   for the sole purpose of opposing that motion, and without waiving any arguments presented in
26   their respective motions to dismiss and/or compel arbitration, No. 15-612, Dkt. 100; No. 19-199,
     Dkts. 33, 35.
27                                              1
28       DEFENDANTS’ NOTICE OF OPPOSITION TO
         PLAINTIFFS’ TRO MOTION
         (3:15-cv-00612-RBL; 2:19-cv-00199-RBL)
             Case 2:19-cv-00199-RBL Document 74 Filed 10/18/19 Page 3 of 3



 1   DATED: October 18, 2019                     Respectfully submitted,
 2                                       By: /s/ Mark Parris
                                             /s/ Paul F. Rugani
 3                                           Mark Parris (Bar No. 13870)
                                             mparris@orrick.com
 4                                           Paul F. Rugani (Bar No. 38664)
                                             prugani@orrick.com
 5                                           ORRICK HERRINGTON & SUTCLIFFE LLP
                                             701 5th Avenue, Suite 5600
 6                                           Seattle, WA 98104
                                             Telephone: (206) 839-4320
 7
                                              Attorneys for Defendants Big Fish Games, Inc.,
 8                                            Aristocrat Technologies, Inc., Aristocrat Leisure
                                              Limited, and Churchill Downs Incorporated
 9
                                              /s/ Emily Johnson Henn
10                                            /s/ Lindsey Barnhart
                                              Emily Johnson Henn (pro hac vice)
11                                            ehenn@cov.com
                                              Lindsey Barnhart (pro hac vice)
12                                            lbarnhart@cov.com
                                              COVINGTON & BURLING LLP
13                                            3000 El Camino Real
                                              5 Palo Alto Square
14                                            Palo Alto, CA 94306
                                              Telephone: (650) 632-4700
15
                                              /s/ Gary Rubman
16                                            Gary Rubman (pro hac vice)
                                              grubman@cov.com
17                                            COVINGTON & BURLING LLP
                                              One CityCenter
18                                            850 Tenth Street, NW
                                              Washington, D.C. 20001
19                                            Telephone: (202) 662-6000
20                                            /s/ Matthew Q. Verdin
                                              /s/ David Watnick
21                                            Matthew Q. Verdin (pro hac vice)
                                              mverdin@cov.com
22                                            David Watnick (pro hac vice)
                                              dwatnick@cov.com
23                                            COVINGTON & BURLING LLP
                                              Salesforce Tower
24                                            415 Mission Street, Suite 5400
                                              Telephone: (415) 591-7065
25
                                            Attorneys for Defendant Big Fish Games, Inc.,
26                                          Aristocrat Technologies, Inc., and Aristocrat
                                            Leisure Limited
27                                             2
     DEFENDANTS’ NOTICE OF OPPOSITION TO
28
     PLAINTIFFS’ TRO MOTION
     (3:15-cv-00612-RBL; 2:19-cv-00199-RBL)
